           Case 1:19-cr-00251-DAD-BAM Document 34 Filed 07/22/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00251-DAD-BAM
12                                Plaintiff,            JOINT STATUS REPORT AND STIPULATION
                                                        REGARDING EXCLUDABLE TIME PERIODS
13                          v.                          UNDER SPEEDY TRIAL ACT; AND ORDER
14   EUGENE DAJOHN MARSHALL                             CURRENT DATE: July 27, 2020
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17                                             STATUS REPORT

18          Defendant EUGENE DAJOHN MARSHALL (“defendant”) was arraigned on the indictment on

19 December 10, 2019 (Doc. No. 5), and was detained as a danger on December 11, 2019 (Doc. Nos. 7 &

20 8). The defendant filed a motion for bail review on March 18, 2020 (Doc. No. 14) and the government
21 filed its opposition on March 24, 2020. Doc. No. 19. After a bail review hearing on March 25, 2020,

22 the Hon. Stanley A. Boone denied the defendant’s motion. Doc. Nos. 20 & 21. The defendant remains

23 detained. Attorney Miles A. Harris was substituted for prior counsel on May 6, 2020. Doc. Nos. 26 &

24 27.

25          Counsel have had extensive discussions over the past several weeks regarding a resolution in this

26 matter, and the parties are eager to move forward. The defendant has indicated he wishes to be present
27 via video conference for his next court date; however, the defendant is currently in quarantine at the

28 Fresno County Jail and Attorney Harris has been unsuccessful in his attempts to meet with the defendant

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00251-DAD-BAM Document 34 Filed 07/22/20 Page 2 of 5


 1 at the jail. Further, the jail has not yet provided any information to counsel re: when the defendant’s

 2 quarantine status will be lifted; therefore, the parties do not have confirmation that the defendant will be

 3 available to participate in the currently scheduled status date on July 27, 2020.

 4

 5                                                 STIPULATION

 6           This case is set for status conference on July 27, 2020. On May 13, 2020, this Court issued

 7 General Order 618, which suspends all jury trials in the Eastern District of California until further

 8 notice, and allows district judges to continue all criminal matters. This and previous General Orders

 9 were entered to address public health concerns related to COVID-19.
10           Although the General Orders address the district-wide health concern, the Supreme Court has

11 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

12 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

13 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

14 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

15 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

16 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

17 or in writing”).

18           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

19 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

20 justice continuances are excludable only if “the judge granted such continuance on the basis of his
21 findings that the ends of justice served by taking such action outweigh the best interest of the public and

22 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

23 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

24 the ends of justice served by the granting of such continuance outweigh the best interests of the public

25 and the defendant in a speedy trial.” Id.

26           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

27 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

28 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

       STIPULATION REGARDING EXCLUDABLE TIME               2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 34 Filed 07/22/20 Page 3 of 5


 1 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

 2 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

 3 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

 4 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

 5 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

 6 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

 7          In light of the societal context created by the foregoing, this Court should consider the following

 8 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 9 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
10 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

11 pretrial continuance must be “specifically limited in time”).

12                                                  STIPULATION

13          Plaintiff United States of America, by and through its counsel of record, and defendant EUGENE

14 DAJOHN MARSHALL, by and through defendant’s counsel of record, Miles A. Harris, hereby

15 stipulate as follows:

16          1.        By previous order, this matter was set for status on July 27, 2020.

17          2.        By this stipulation, defendant now moves to continue the status conference until August

18 10, 2020, and to exclude time between July 27, 2020, and August 10, 2020, under Local Code T4.

19          3.        While the parties anticipate that the case may resolve without a trial, this is not yet a

20 certainty. If defendant ultimately does not enter a guilty plea and decides to proceed to trial, the parties
21 agree and stipulate, and request that the Court find the following:

22                    a)     The government asserts the discovery associated with this case includes reports,

23          photographs, and numerous recordings; discovery has been provided to Attorney Harris and/or

24          made available for review.

25                    b)     The government will provide a plea offer to the defendant through Attorney

26          Harris.

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 34 Filed 07/22/20 Page 4 of 5


 1                 c)      Counsel for defendant desires additional time to consult with his client, to review

 2          the current charges, to conduct investigation and research related to the charges, to review and/or

 3          copy discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

 4          motions, and to otherwise prepare for trial.

 5                 d)      Counsel for defendant believes that failure to grant the above-requested

 6          continuance would deny them the reasonable time necessary for effective preparation, taking into

 7          account the exercise of due diligence.

 8                 e)      The government does not object to the continuance.

 9                 f)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of July 27, 2020 to August 10, 2020,

14          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4],

15          because it results from a continuance granted by the Court at defendant’s request on the basis of

16          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

17          of the public and the defendant in a speedy trial.

18          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21

22          IT IS SO STIPULATED.

23
      Dated: July 21, 2020                                     MCGREGOR W. SCOTT
24                                                             United States Attorney
25
                                                               /s/ JESSICA A. MASSEY
26                                                             JESSICA A. MASSEY
                                                               Assistant United States Attorney
27
   ///
28 ///

      STIPULATION REGARDING EXCLUDABLE TIME                4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00251-DAD-BAM Document 34 Filed 07/22/20 Page 5 of 5


 1 ///

 2
     Dated: July 21, 2020
 3                                                      /s/ MILES A. HARRIS
                                                        per email authorization
 4                                                      MILES A. HARRIS Counsel for
                                                        Defendant
 5                                                      EUGENE DAJOHN
                                                        MARSHALL
 6

 7

 8

 9                                               ORDER

10          IT IS SO ORDERED that the Status Conference is continued from July 27, 2020, to August 10,

11 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
   U.S.C.§ 3161(h)(7)(A), B(iv).
12

13
     IT IS SO ORDERED.
14

15       Dated:   July 22, 2020                          /s/ Barbara   A. McAuliffe        _
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
